                       UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                               3:21-cr-101-MOC
 UNITED STATES OF AMERICA,            )
                                      )
                                      )
                                      )
 Vs.                                  )             ORDER
                                      )
 JAMES EDWARD FRAZIER, JR.,           )
                                      )
            Defendant.                )



       THIS MATTER is before the court on defendant’s pro se Motion for Early Termination

of Probation/Supervised Release. (#3).

       A motion for early termination of supervised release is governed by 18 U.S.C. § 3583(e)(1)

and Rule 32.1, Fed. R. Crim. P. While such rule does not place restrictions on who may file a

Motion for Early Termination, meritorious requests are typically sponsored by the probation

officer supervising the defendant.

       Here, defendant does not reflect whether his case officer joins in the motion. While Section

3583(e)(1) provides that supervision may be terminated after one year, the court must be “satisfied

that such action is warranted by the conduct of the defendant….” Id. While defendant states that

he has abided by all the terms of his supervised release, the court is not satisfied by such unsworn

statement as it does not meet the standard provided in the statute as it is non-evidentiary. Defendant

is advised that such evidence is usually presented in the form of affidavits or unsworn declarations,

and usually includes a positive recommendation from his supervising officer. Defendant is advised

that while it is possible to have supervised release terminated without support from his supervising

officer, nearly all successful motions include a positive recommendation or sponsorship from the


                                                  1
supervising officer. Having considered defendant’s motion and reviewed the pleadings, the court

enters the following Order.

                                          ORDER

        IT IS, THEREFORE, ORDERED that defendant’s Motion for Early Termination of

Probation/Supervised Release (#3) is DENIED without prejudice as to the later filing of a motion

supported by evidence indicating that such relief is warranted by his conduct while on release and

is also in the interests of justice.

 Signed: July 14, 2021




                                                2
